DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of the embodiment of Fig. 1, encompassed by claims 1-11 and 16, in the reply filed on 18 September 2020 is acknowledged.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 September 2020.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second double gears  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The disclosure is objected to because of the following informalities: in [0012] lines 2-3, it appears “only the section surfaces are depicted without hatching.” should be --only the section surfaces are depicted, without hatching.--.  
Appropriate correction is required.

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Objections

Claims 6, 10, and 11 are objected to because of the following informalities:  in line 4 of claim 6, “the first and second sets” should be --the first and second pluralities--, since the pluralities of rolling elements were not previously claimed as sets; in lines 1-2 of claim 10, it appears the second “of” in “the internal teeth of the stator of the internal teeth in the output ring” should be --or--; in line 6 of claim 11, it appears “the rolling-element bearing” should be --the rolling-element bearing transmission--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 includes speed reductions up to 1:20000, but a transmission capable of such a large speed reduction is not disclosed.  Paragraph [0005] states “large step-ups or reductions of 1:50, 1:100, 1:200 or even more are achievable.”; paragraph [0025], in reference to strain wave gearing, states, “(v)ery large reductions are obtained due to high tooth count”, gives an example of a ratio of 1:99, and give a range of strain wave gear ratios as 30:1 up to 320:1; and paragraph [0029], in reference to a ball-type speed reducer disclosed in US 5,286,236, states, “(h)igh step-ups from one to one hundred, and with appropriate combining, up to thousands are also achievable with such transmissions with small installation space requirements.”  The scale of 1:20000 is very different than any of the disclosed reduction ratios, with the highest named specific value being 320:1.  Even with the “appropriate combining” to achieve reduction ratios “up to thousands” does not disclose 1:20000, since combining transmissions with a ratio of 1:100 to achieve 1:20000 would likely not be compatible with “small installation space requirements”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
	It is not clear what is encompassed by the term “rolled-on surface element”.  For example, paragraph [0013] appears to describe the rolled-on surface elements as being bearing races, but paragraph [0014] then appears to describe the rolled-on surface elements as being a speed reducer element (or part thereof) in combination with a bearing race, assuming “the first and the third rolled-on surface element 11 and 13 are configured at least two-piece” means the first and third rolled-on surface elements 11 and 13 are each configured as at least two pieces (appearing to refer to the one of the pieces being a bearing race as described and the other of the two pieces being the associated element, either the output ring or the stator), and “second rolled-on surface element 12 is configured multi-piece” means the second rolled-on surface element 12 is configured as multiple pieces.  

	In claim 1, line 6, “at least one second rolled-on surface element”, with lines 7-10, do not accurately claim the disclosed invention, because there is no disclosure of the first plurality of rolling elements and the second plurality of rolling elements being associated with the same “one second rolled-on surface element”, as included by claim 1.  It appears the disclosed invention would be more accurately claimed by claiming at least two second rolled-on surface elements.



	Lines 6-7 of claim 6 claim that the first plurality of rolling elements are configured as balls or rollers, rollers presumably being other than balls, but lines 8-9 of claim 6 then claim that the first plurality of rolling elements are part of a ball bearing.  It is not clear if the first plurality of rolling elements must be balls to meet the claim.  For the purpose of this action, and referring to the rejection of claim 6 regarding lines 4-5 and 8-9 above, the claim will be considered to be claiming that the first plurality of rolling elements may be either balls or roller in the case of first three arrangements (single, double, or double-row sets) and the first plurality of rolling elements are balls in the case of the last arrangement (double-row angular contact ball bearing).

	In claim 10, it is not clear what is meant by the internal teeth being configured with an overlap with respect to the at least one double gear.  This appears to be described in paragraph 
	Claim 10 also does not appear to accurately claim the disclosed invention by being dependent on claim 9.  Claim 9 claims the double gears being preloaded in opposite directions by a spring, which is described in [0017] as way of achieving a freedom from backlash, while the overlap claimed in claim 10 is described in [0017] as “another embodiment” for achieving a freedom from backlash.  It appears the redundant use of two ways of achieving freedom from backlash together was not disclosed.

	In claim 11, line 2, “the output disc” is indefinite because it lacks antecedent basis.  It appears “disc” should be --ring--.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al., U. S. Patent Application 2009/0178506.

Yamamoto et al. shows a rolling-element bearing transmission in figures 1-6.
	A rotor 80 is configured to rotate a shaft 52 relative to a stator 82.
	A rotatable output ring 60 (including output flange 44, [0032] lines 3-5) comprises a first rolled-on surface element 56A1 (rolled-on surface elements are best shown in figure 2).
	The shaft 52 comprises at least one second rolled-on surface element 56A2 and 56B2 (best shown in figure 2, with reference to fig. 1).
	The stator 82 comprises a third rolled-on surface element 56B1.
	The rolling-element bearing transmission further includes a first plurality of rolling elements 56A3, a second plurality of rolling elements 56B3, and transmission means 38, including gears 58A and 58B, for transmitting rotary motion of the shaft 52 to the output ring 60.
	The first plurality of rolling elements 56A3 is between the first rolled-on surface element 56A1 and the at least one second rolled-on surface element 56A2, and the second plurality of rolling elements 56B3 is between the third rolled-on surface element 56B1 and the at least one second rolled-on surface element 56B2.
	The transmission means 38 for transmitting rotary motion of the shaft 52 to the output ring 60 transmits the rotary motion with a speed reduction such that the output ring 60 rotates at a lower speed than the shaft 52 (“reducer 38” [0026] line 1).
(claim 1)

	The transmission means is configured such that the speed reduction is “exceeding for example 1/200” ([0065] line 1), and so is from 1:2 to 1:20000.
(claim 2)

	The transmission means is configured such that the speed reduction is “exceeding for example 1/200” ([0065] line 1), and so is from 1:50 to 1:500.
(claim 3)

	At least in a region of the first plurality of rolling elements 56A3 the output ring 60 is free of a further rolling-element bearing acting with respect thereto.  As best shown in figures 1, 5, and 6 (the bearing between the shaft and the output ring is indicated as 96A in figures 5 and 6), the only other bearing acting with respect to the output ring 60 is the set of rollers 66, which is remote from the bearing 56A.
(claim 4)

	The at least one second rolled-on surface element comprises a first second rolled-on surface element 56A2 ([0038] lines 4-5) and a second second rolled-on surface element 56B2 ([0039] lines 4-5), ([0037] lines 1-3).
(claim 5)

	The first and second pluralities of rolling elements 56A3 and 56B3 are disposed axially adjacent to each other (fig. 2).

	The rolling elements of the first and second pluralities of rolling elements 56A3 and 56B3 are configured as balls ([0038] line 5, [0039] line 6).
(claim 6, as best understood)


Claim(s) 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al., U. S. Patent 8,827,854.

Nomura et al. shows a rolling-element bearing transmission in figures 2 and 4.
	A rotor 41 is configured to rotate a shaft 42 relative to a stator 40.
	A rotatable output ring 30c (“annular flange 30c” col. 5, line 20) comprises a first rolled-on surface element, the outer race of bearing 35.
	The shaft 42 comprises at least one second rolled-on surface element, the inner races of bearings 35 and 44.
	The stator 40 comprises a third rolled-on surface element, the outer race of bearing 44.
	The rolling-element bearing transmission further includes a first plurality of rolling elements (balls in bearing 35), a second plurality of rolling elements (balls in bearing 44), and transmission means 5 for transmitting rotary motion of the shaft 42 to the output ring 30c.
	The first plurality of rolling elements (35) is between the first rolled-on surface element (on 30c) and the at least one second rolled-on surface element (on 42), and the second plurality 
	The transmission means 5 for transmitting rotary motion of the shaft 42 to the output ring 30c transmits the rotary motion with a speed reduction such that the output ring rotates at a lower speed than the shaft (col. 3, lines 57-60, noting the output ring 30c is integral with the input of the rear differential 3 (col. 5, lines 20-22)).
(claim 1)

	At least in a region of the first plurality of rolling elements (35) the output ring 30c is free of a further rolling-element bearing acting with respect thereto.  The output ring 30c is not shown to have another bearing acting with respect thereto.
(claim 4)

	The at least one second rolled-on surface element comprises a first second rolled-on surface element, of bearing 35, and a second second rolled-on surface element, of bearing 44.
(claim 5)

The first plurality of rolling-elements (35) are oil-lubricated (supplied by passage 642, col. 9, lines 14-22).  At least one seal body 24 is configured to seal the oil.  The first plurality of rolling-elements (35) are retained in a bearing cage (a cage is shown in bearing 35 in figure 4, like the bearing cages 543 and 563).
(claim 7)

Claim(s) 1, 4-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa, U. S. Patent 5,704,864.

Yanagisawa shows a rolling-element bearing transmission in figures 8 and 10 (a fourth embodiment described beginning col. 6, line 3).
	A rotor 84 is configured to rotate a shaft 70 relative to a stator (casing 10/integral with casing 10; fig. 10) (col. 6, lines 38-42).
	A rotatable output ring 44 comprises a first rolled-on surface element, the outer race of bearing 76.
	The shaft 70 comprises at least one second rolled-on surface element, the inner races of bearing 76 and 74.
	The stator 10 comprises a third rolled-on surface element, the outer race of bearing 74.
	The rolling-element bearing transmission further includes a first plurality of rolling elements (balls in bearing 76), a second plurality of rolling elements (balls in bearing 74), and transmission means (including double gears 28) for transmitting rotary motion of the shaft 70 to the output ring 44.
	The first plurality of rolling elements (76) is between the first rolled-on surface element (on 44) and the at least one second rolled-on surface element (on 70), and the second plurality of rolling elements (74) is between the third rolled-on surface element (on 10) and the at least one second rolled-on surface element (on 70).
	The transmission means for transmitting rotary motion of the shaft 70 to the output ring 44 transmits the rotary motion with a speed reduction such that the output ring rotates at a lower speed than the shaft.


At least in a region of the first plurality of rolling elements (76) the output ring 44 is free of a further rolling-element bearing acting with respect thereto.  The only other bearing acting with respect to the output ring 44 is the set of balls 46, which is remote from the bearing 76.
(claim 4)

	The at least one second rolled-on surface element comprises a first second rolled-on surface element, the inner race of bearing 76, and a second second rolled-on surface element, the inner race of bearing 74.
(claim 5)

	The first and second pluralities of rolling elements, the balls of bearings 76 and 74, are disposed axially adjacent to each other.
	The first and second sets of rolling elements 74 and 76 are configured as a single set of rolling elements.
	The rolling elements of the first and second pluralities of rolling elements are configured as balls (col. 6, line 21).
 (claim 6, as best understood)

The transmission means comprises a planetary transmission including at least one double gear 28 (28b and 28d shown in fig. 8, also 28a and 28c not shown in fig. 8) having a first gear part 30 with teeth engaged with internal teeth 40 in the stator 10 and a second gear part 32 
(claim 8)

	Figures 12-19 show two examples of increasing the accuracy of the speed changer by removing backlash between the gears (col. 7, lines 16-21).  The second example is shown in figures 15-19, with a description beginning column 7, line 54.  The at least one double gear 28 comprises a first double gear 28a and a second double gear 28b preloaded in opposite directions, as shown by arrows “F” and “G” in figure 19 (col.8, line 65 to col. 9, line 3), by a spring (col. 9, lines 11-14).
(claim 9)


Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akeel, U. S. Patent 5,293,107.

Akeel shows a rolling-element bearing transmission 20” in figure 3.
	A rotor 92” is configured to rotate a shaft 50” relative to a stator 88”.
	A rotatable output ring 30” comprises a first rolled-on surface element, the outer race of bearing 94” (see corresponding bearing 94 in figs. 1a and 1b).
	The shaft 50” comprises at least one second rolled-on surface element, the inner race of bearing 94” and the outer race of bearing 96”.
	The stator 88” comprises a third rolled-on surface element, the inner race of bearing 96”.

	The first plurality of rolling elements (94”) is between the first rolled-on surface element (on 30”) and the at least one second rolled-on surface element (on 50), and the second plurality of rolling elements (96”) is between the third rolled-on surface element (on 88”) and the at least one second rolled-on surface element (on 50”).
	The transmission means 22” for transmitting rotary motion of the shaft 50 to the output ring 30” transmits the rotary motion with a speed reduction such that the output ring rotates at a lower speed than the shaft (col. 6, lines 15-16).
(claim 1)

The at least one second rolled-on surface element comprises a first second rolled-on surface element, the inner race of bearing 94” and a second second rolled-on surface element, the inner race of bearing 96”.
(claim 5)

	The transmission means 22” comprises a planetary transmission including at least one double gear 42” having a first gear part 44” with teeth engaged with internal teeth 38” in the stator 88” and a second gear part 46” having teeth engaged with internal teeth 40” in the output ring 30”.  An axis of rotation of the at least one double gear 42” is configured to revolve around an axis of rotation of the shaft 50”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeel in view of Mori et al., U. S. Patent 5,366,423.

	Akeel discloses a rolling-element bearing transmission 20” as discussed in the rejection of claim 1 above.
	The stator 88” comprises internal gear teeth 38” and the output ring 30” comprises internal gear teeth 40”.
	The at least one second rolled-on surface element comprises a first second rolled-on surface element, the inner race of bearing 94”, and a second second rolled-on surface element, the outer race of bearing 96”.
	A plurality of double gears 42” each comprises a first gear 44” having teeth and a first diameter and a second gear 46” having teeth and a second diameter.  The first gear 44” and the second gear 46” of each double gear 42” is fixedly mounted to a shaft 52” for rotation with the shaft 52” (col. 9, line 50 to col. 10, line 51 describe two construction methods of the double gear 
(claim 11)

Akeel shows a rolling-element bearing transmission 20” in figure 3.
	A rotor 92” is configured to rotate a shaft 50” relative to a stator 88”.
	A rotatable output ring 30” comprises a first rolled-on surface element, the outer race of the bearing 94”, the output ring 30” comprising an internal gear 40”.
	The shaft 50” comprises a first second rolled-on surface element, the inner race of the bearing 94”, and a second second rolled-on surface element. The outer race of the bearing 96”, axially spaced from the first second rolled-on surface element by a gap (fig. 3).
	The stator 88” comprises a third rolled-on surface element, the inner race of bearing 96” and an internal gear 44”.
	A first plurality of rolling elements, shown as balls in figures 1a and 1b, is between the first rolled-on surface element (on 30”) and the first second rolled-on surface element (on 50”), and a second plurality of rolling elements, shown as balls in figures 1a and 1b, between the third rolled-on surface element (on 88”) and the second second rolled-on surface element (on 50”).
A plurality of double gears 42” each comprises a first gear 44” having teeth and a first diameter and a second gear 46” having teeth and a second diameter.  The first gear 44” and the second gear 46” of each double gear 42” is fixedly mounted to a shaft 52” for rotation with the 
 (claim 16)

	Akeel does not disclose that the diameter of the second gear of each of the double gears has a diameter larger than the diameter of the first gear of the double gear.

	Mori et al. shows in figures 1-3 a reduction gear transmission (col. 2, lines 11-12) similar to that of Akeel in that it includes a planetary double gear 12 with a first gear 12c fixed for rotation with a second gear 12d on a shaft 12a.  The first gear 12a has teeth meshed with the internal teeth of a fixed (stator) gear 10, and the second gear 12d has teeth meshed with the internal teeth of an output ring 20.  The diameter of the second gear 12d is larger than the diameter of the first gear 12c (fig. 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second gear, meshing with the output ring, of Akeel larger than the first gear in view of Mori et al. because the larger diameter creates a large mesh ratio (contact ratio) between the second gear and the gear of the output ring, which being the .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

FR 890697 (Stoeckicht) February 1944 - a diameter of the teeth of a ring gear of a planetary gear set is smaller than a diameter of a circle defined by the radially outermost points of the planet gears, such that teeth of the ring gear overlap with respect to the planet gears, and the ring gear is deformed where it engages the planet gears to reduce backlash.  This appears to teach the limitations of claim 10, as best understood, but would not be obvious to combine with the backlash reducing preload of claim 9.

U. S. Patent 5,385,514 (Dawe) January 1995 - in a rolle planetary gear set with a fixed ring roller (gear) and output ring roller (gear), the roller (gear) of a double roller (gear) engaging engaging the output ring having a larger diameter results in the output ring rotating in one direction relative to the input, and having a smaller diameter results in the output ring rotating in the other direction relative to the input.



DE 10 2012 207 255 (Benkler) November 2013 - planet gears "spring-loaded in opposite directions" (radially)

DE 10 2012 210 465 (Muenster et al.) December 2013 - a spring biases to preload double gears.

U. S. Patent 9,512,900 (Hederstad et al.) December 2016 - planets are spring biased in opposite axial directions; fig. 4, col. 6, lines 13-15

Each of the following shows a reduction gearing with a bearing between an input shaft and a stationary member with internal teeth, and a bearing between the input shaft and an output ring with internal teeth:

U. S. Patent 2,250,259 (Foote, Jr.) July 1941
U. S. Patent 2,966,078 (Wright) December 1960
U. S. Patent 3,056,315 (Mros) October 1962
GB 1,021,644 (Gross) March 1966
U. S. Patent 3,453,907 (Noguchi) July 1969 
U. S. Patent 4,060,334 (Wagner) November 1977
U. S. Patent 6,033,336 (Bae) March 2000 - fig. 3
U. S. Patent 7,815,535 (Ai et al.) October 2010



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659